DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-19 are pending.  Claims 1, 2, 5-12, and 14-19 are rejected herein.  Claims 3, 4, and 13 are indicated as containing allowable subject matter.  This is a first action on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: volume flow adjustment unit in claim(s) 1, 3-5, 9-12, and 14.  The corresponding structure in the specification is a pump or a predefined fluidic restriction.
Also interpreted under U.S.C. 112 sixth paragraph is “external entity” in claim 9.  The corresponding structure in the specification is a vial.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 11, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 19:  These claims contain the language “in the range of the determined value”.  This language is indefinite as it is impossible to determine what value is “in the range” of another value.  Also, there is no constraints on the pressure in the source flow path making this limitation even more indefinite.
Regarding claim 11:  This claim is rejected as indefinite for depending from an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10,371,671 in view of DUBOIS (US Pat. 5,736,654).
Regarding claims 1-19:  The only limitation missing from claims 1-17 of the ‘671 patent is a sensor and pressure determining unit as recited in claim 1 of the present application.  DUBOIS teaches a pressure sensor 26 and closed loop pressure controller 28 which one skilled in the art would be motivated to use on the device of the ‘671 patent so that “The desired pressure in the closed system is obtained by automatic manipulation of the volume in the variable volume device (24), typically by actuation of the piston (24b), which is in operative communication with the closed-loop pressure controller (28)” (col. 3 lines 53-58 of DUBOIS).
Claim(s) 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/409,463 in view of DUBOIS.  This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-19:  The only limitation missing from claims 1-20 of the copending ‘463 application is a sensor and pressure determining unit as recited in claim 1 of the present application.  DUBOIS teaches a pressure sensor 26 and closed loop pressure controller 28 which one skilled in the art would be motivated to use on the device of the ‘671 patent so that “The desired pressure in the closed system is obtained by automatic manipulation of the volume in the variable volume device (24), typically by actuation of the piston (24b), which is in operative communication with the closed-loop pressure controller (28)” (col. 3 lines 53-58 of DUBOIS).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12, and 14-18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by DUBOIS (US Pat. 5,736,654).
Regarding claim 1:  DUBOIS discloses:  A sample management device (FIG. 1), comprising: a source flow path (inside unnamed pipe which surrounds 44a and up through 44) in which a fluidic sample can flow (“process stream” col. 1 lines 14-20); a volume flow adjustment unit (24, 26, 28, 48) having a sensor (26) and being configured to adjust a volume flow of the fluidic sample to be branched off from the source flow path by taking in a sample (according to the process in col. 3 lines 32-55); a fluidic valve (22) fluidically coupled with the source flow path (through communicating means/conduit 44) and with the volume flow adjustment unit (through unnamed conduit which pressure sensor 26 is connected to), wherein the fluidic valve is switchable into a branch off state to branch off an adjustable volume of the fluidic sample from the source flow path while a flow of the fluidic sample in the source flow path continues (The volume is adjustable based on the how far the piston in 24 retracts to draw in the sample.  Since this is a process stream as stated in col. 1 lines 14-20, it will not be interrupted by of withdrawal sample through probe 44a.); and a pressure determining unit (28) configured for receiving a signal from the sensor (26) and for determining from the signal a value of pressure in the source flow path when switching into the branch off state (for closed-loop control as discussed in col. 3 lines 53-60.)
Regarding claim 2:
Regarding claim 5:  DUBOIS discloses:  the volume flow adjustment unit (24) comprises an adjustment pump configured to adjust the volume flow of the fluidic sample to be branched off from the source flow path (“variable volume device” in col. 2 lines 63-67).
Regarding claim 6:  DUBOIS discloses:  a destination flow path (unlabeled, but is the leftward facing arrow to the left of 22 and discussed in col. 3 lines 57-62) fluidically coupled with the fluidic valve (FIG. 1), wherein the fluidic valve is switchable into a sample supply state in which the branched off fluidic sample is supplied into the destination flow path (col. 3 lines 57-62).
Regarding claim 7:  DUBOIS discloses:  the source flow path comprises a sample separation apparatus (filter 14) for separating the fluidic sample in fractions.
Regarding claim 8:  DUBOIS discloses:  the destination flow path comprises a further sample separation apparatus for further separating the fractions in sub-fractions (Col. 4 lines 50-57 state that the analyzer can be a gas chromatograph which will have a column for separating the sample.).
Regarding claim 9:  DUBOIS discloses:  a needle (rod of pump 24), a seat (left side of pump 24 which is the furthest travel location of the piston) and an accommodation volume between the volume flow adjustment unit and the fluidic valve (volume of conduit between 24 and 22), wherein the needle is drivable (by actuator 48) selectively into the seat or out of the seat for transferring a substance between the accommodation volume and an external entity (col. 3 lines 58-62).
Regarding claim 10:  DUBOIS discloses:  the fluidic valve is switchable in a pressure adjustment state in which the source flow path is fluidically decoupled from the 
Regarding claim 11:  DUBOIS discloses:  the volume flow adjustment unit is operable for adjusting the pressure in the pressure adjustment state to reduce a pressure difference with regard to another pressure in the source flow path (col. 3 lines 50-60) prior to switching the fluidic valve in the branch off state.
Regarding claim 12:  DUBOIS discloses:  the fluidic valve has: a source flow-in port through which the fluidic sample can be guided to flow from the source flow path into the fluidic valve (bottom left of 22 in FIG. 1); a source flow-out port (bottom right of 22) through which branched off fluidic sample can flow away from the source flow path and not-branched off fluidic sample can remain flowing within the source flow path (process stream undisturbed in pipe at bottom of FIG. 1); a branch off port (top left of 22) through which the branched off fluidic sample can flow to a sample accommodation volume (conduit that leads to 24 from 22) in fluid communication with the volume flow adjustment unit (24).
Regarding claim 14:  DUBOIS discloses:  at least one of the following features: wherein the fluidic valve is switchable into at least one other state in which the volume flow adjustment unit and the source flow path are fluidically decoupled from one another; wherein the source flow path has a flow-in port through which the fluidic sample flows into the source flow path and has a flow-out port through which the fluidic sample flows out of the source flow path; wherein the fluidic valve is switchable into at 
Regarding claim 15:  A sample separation system for separating a fluidic sample, wherein the sample separation system comprises: a fluid drive configured to drive a mobile phase (This is the flow in FIG. 1, unnamed, indicated by the arrows that flow into 22 from the left and back out to the left.); a separation unit configured to 
Regarding claim 16:  DUBOIS discloses:  at least one of the following features: a detector configured to detect separated fractions of the fluidic sample (mass spectrometer in col. 4 line 55); a fractioner unit configured to collect separated fractions of the fluidic sample; a degassing apparatus for degassing the mobile phase; the sample separation system is configured as a chromatography sample separation system (col. 4 lines 52-57).
Regarding claim 17:  DUBOIS discloses:  A method of managing a fluidic sample, the method comprising: providing a fluidic sample (process stream in col. 1 lines 14-18) flowing in a source flow path (pipe around 44a at the bottom of FIG. 1); fluidically coupling the source flow path with a branch off flow path (up through 44 to 24); determining in the branch off flow path a value of pressure indicative of an actual value of pressure in the source flow path (at pressure sensor 26); and branching off a volume of sample fluid from the source flow path into the branch off flow path (by actuating pump 24).
Regarding claim 18: DUBOIS discloses:  pressurizing the branch off flow path previous to fluidically coupling the source flow path with the branch off flow path (Since the samples and measurements are done cyclically as discussed in col. 3 lines 40-67, .
Allowable Subject Matter
Claim(s) 3 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of the coupling point having three fluid connections being at least partially defined by the fluidic valve in combination with the other limitations of claims 1-3.  Also not found in the prior art of record are the limitations of the source flow out-port being the fluidic coupling appoint in combination with the other limitations in claims 1, 12, and 13.
Claim 4 is indicated as containing allowable subject matter due to its dependence from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856